NEWS RELEASE FOR IMMEDIATE RELEASE Synalloy Corporation Announces Strong Second Quarter Results Spartanburg, South Carolina, July 19, 2007Synalloy Corporation (Nasdaq:SYNL), a producer of specialty chemicals, pigments, stainless steel pipe, vessels and process equipment, announces for the second quarter of 2007, a 113% increase in net earnings to $3,196,000, or $.50 per share, on a 20% sales increase to $43,941,000. This compares to net earnings of $1,498,000, or $.24 per share on sales of $36,729,000 in 2006’s second quarter. The Company generated a 206% increase in net earnings for the first six months of 2007 of $6,721,000, or $1.06 per share, on a 21% sales increase to $88,339,000, compared to net earnings of $2,196,000, or $.35 per share on sales of $72,892,000 in the first six months of 2006. Specialty Chemicals Segment The Specialty Chemicals Segment experienced declines in sales of 7% and 5% and operating income of 33% and 29% in the second quarter and first six months of 2007, respectively, over the same periods last year. The decline in sales and operating income was experienced at all of the Segment’s locations resulting from softening in demand for most of the Segment’s products and the timing of production of certain contract products. The volume decline created negative manufacturing variances that impacted profits throughout the first 6 months.The new line of fire retardant products did not produce the level of sales expected in the second quarter but management remains confident that the sales will accelerate over the balance of 2007. Metals Segment Metals continued it stellar performance with sales increases of 33% and 35% for the second quarter and first 6 months of 2007, respectively, from the same periods a year earlier.The increases resulted from 73% and 63% increases in average selling prices for the quarter and 6 months, partially offset by 23% and 17% declines in unit volumes, respectively, compared to the same periods last year.Operating income surged upward 135% to $5,354,000 for the second quarter and 222% to $10,974,000 for the first six months of 2007 compared to the same periods last year.The Segment has benefited throughout the first 6 months from a change in product mix to larger pipe sizes, higher-priced alloys and a larger proportion of non-commodity products, combined with higher costs of stainless steel, including surcharges, in the first 6 months of 2007 compared to the same period in 2006, causing the significant increase in selling prices realized in the quarter and first 6 months.The change in product mix is the result of the successful development of business from LNG, biofuels and electric utility scrubber projects.Most of the products produced for these markets are subject to more stringent specifications including 100% x-ray of the weld seams.In addition, some of these non-commodity products are made from expensive alloys and are more difficult to produce.Accordingly, their cost and sales price is much higher than commodity products.An increase in specialty pipe unit volume was more than offset by lower unit volume of commodity pipe which was impacted by an increase in imports, primarily from China, and a decline in distributor sales resulting from a combination of it reducing inventories and an easing of end use demand.The change in product mix along with increased efficiencies from new equipment contributed significantly to the increase in operating income realized in the quarter and first 6 months. Part of the improved profits resulted from the increase in stainless prices including surcharges.Surcharges are assessed each month by the stainless steel producers to cover the change in their costs of certain raw materials. The Company, in turn, passes on the surcharge in the sales prices charged to its customers. Under the Company’s first-in-first-out inventory method, cost of goods sold includes surcharges in effect three or more months prior to the month of sale. Accordingly, if surcharges are in an upward trend, reported profits will benefit.
